ACCEPTED
                                                                                                   01-18-00136-CV
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                                5/25/2018 12:51 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                            CLERK

                                  NO. 01-18-00136-CV

                                                                              FILED IN
 TONYA BAUER, Individually and as §                  IN THE FIRST1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
 Guardian of the Person and Estate §
                                                                        5/25/2018 12:51:28 PM
 of EMILY BAUER, an Incapacitated §
                                                                        CHRISTOPHER A. PRINE
 Person, and WILLIAM BRYANT,       §                                             Clerk
                                   §
 Appellants,                       §
                                   §                 COURT OF APPEALS
 v.                                §
                                   §
 GULSHAN ENTERPRISES, INC., §
 BIN ENTERPRISES, INC.,            §
                                   §
 Appellee.                         §                 HOUSTON, TEXAS
                                   §


    APPELLANTS’ UNOPPOSED MOTION FOR EXTENSION OF
                  TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 10.5(b) and 38.6(d), Appellants Tonya

Bauer, individually and as guardian of the person and estate of Emily Bauer,

an incapacitated person, and William Bryant (“Appellants”) file this

Unopposed Motion for Extension of Time to File Brief:

       Appellants’ brief is due on June 4, 2018. Due to the conflicting briefing

deadlines and oral argument settings of Appellants’ appellate counsel, 1


																																																								
1	No.	18-0258,	Ford,	et	al	.	v.	Diamond	Pharmacy,	et	al.	(Supreme	Court	of	Texas)	(briefing);	

No.	04-16-00298-CV,	El	Caballero	Ranch	&	Laredo	Marine	LLC	v.	Grace	River	Ranch	(Fourth	
Court	of	Appeals)	(oral	argument);	No.	18-0181,	Guerra	&	Moore,	et	al.	v.	Cantu	(Supreme	


                                              1
Appellants request an additional thirty (30) days to file their brief, which, if

granted, would make the brief due on July 5, 2018. Appellants conferred

with counsel for Appellee Gulshan Enterprises, Inc., and opposing counsel

indicated no opposition to this request. This is Appellants’ first extension

motion.

                                          Respectfully submitted,

                                          PHIPPS ANDERSON DEACON LLP
                                          By: /s/ Barry Deacon
                                          Martin J. Phipps
                                          Texas Bar No. 00791444
                                          Joseph B. Deacon
                                          Texas Bar No. 24096725
                                          Vanessa Y. Cantu
                                          Texas Bar No. 24096630
                                          102 9th Street
                                          San Antonio, Texas 78215
                                          Telephone: (210) 340-9877
                                          Facsimile: (210) 340-9899
                                          mphipps@phippsandersondeacon.com
                                          bdeacon@phippsandersondeacon.com
                                          vcantu@phippsandersondeacon.com

                                          Kimberly S. Keller
                                          Texas Bar No. 24014182
                                          KELLER STOLARCZYK, PLLC
                                          234 W. Bandera Rd., No. 120
                                          Boerne, Texas 78006
                                          Telephone: 830.981.5000
                                          Facsimile: 888.293.8580
                                          kim@kellsto.com
                                          ATTORNEYS FOR APPELLANTS

																																																								
Court	of	Texas)	(briefing);	No.	17-0736,	Teal	Trading	&	Dev.,	LP	v.	Champee	Springs	Ranches	
(Supreme	Court	of	Texas)	(briefing).			

                                             2
              CERTIFICATE OF CONFERENCE & SERVICE

       I certify that Appellants’ appellate counsel, Kimberly S. Keller
conferred with counsel for Appellee Gulshan Enterprises, Inc. by email
correspondence, and opposing counsel has agreed to and is unopposed to
this request. On May 25, 2018, a copy of this Motion was served on those
listed below via this Court’s e-notice system.

Nathan M. Rymer                               Via Electronic Service
Laura W. Slay
2801 Post Oak Blvd., Suite 250
Houston, Texas 77056
nrymer@rmjelaw.com
lslay@rmjelaw.com
shellyhart@rmjelaw.com
Attorney for Appellee, Gulshan Enterprises, Inc.



BIN Enterprises, Pro Se                     Via Electronic Service
Attn: Salman Hameed, President
12251 Jones Road
Houston, Texas 77070-5210
salmanukhan786@yahoo.com


                                       /s/ Barry Deacon
                                       Barry Deacon




                                   3